FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


N ATIONAL R AILROAD P ASSENGER        Nos. 21-15816
C ORPORATION , Amtrak; BNSF                21-15825
R AILWAY C OMPANY ; U NION
P ACIFIC R AILROAD C OMPANY ;            D.C. No.
L OS A NGELES J UNCTION               2:15-cv-00924-
R AILWAY ; TTX C OMPANY ;                KJM-JDP
C ENTRAL C ALIFORNIA T RACTION
C OMPANY ,
              Plaintiffs-Appellees,     OPINION

                v.

J ULIE A. S U , in her official
capacity as Labor Commissioner,
State of California Division of
Labor Standards Enforcement,
               Defendant-Appellant,

B ROTHERHOOD OF L OCOMOTIVE
E NGINEERS AND T RAINMEN ;
B ROTHERHOOD OF M AINTENANCE
OF W AY E MPLOYEES ;
B ROTHERHOOD OF R AILROAD
S IGNALMEN ; I NTERNATIONAL
A SSOCIATION OF S HEET M ETAL ,
A IR , R AIL AND T RANSPORTATION
W ORKERS ; I NTERNATIONAL
B ROTHERHOOD OF E LECTRICAL
W ORKERS ; N ATIONAL
2                         NRPC V. SU


 C ONFERENCE O F F IREMEN &
 O ILERS D ISTRICT OF L OCAL 32BJ,
            Intervenor-Defendants-
            Appellants-Intervenors.

        Appeal from the United States District Court
            for the Eastern District of California
     Kimberly J. Mueller, Chief District Judge, Presiding

           Argued and Submitted March 17, 2022
                San Francisco, California

                       Filed July 26, 2022

    Before: Morgan Christen and Daniel A. Bress, Circuit
      Judges, and Barbara M. G. Lynn, * District Judge.

                    Opinion by Judge Bress




    *
      The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
                            NRPC V. SU                               3

                          SUMMARY **


  Railroad Unemployment Insurance Act / Preemption

    Affirming the district court’s summary judgment in
favor of National Railroad Passenger Corporation and other
railroad companies, the panel held that, as to railroad
employees, the federal Railroad Unemployment Insurance
Act preempts California’s Healthy Workplaces, Healthy
Families Act, which requires employers to provide
employees with paid sick leave that they may use for
specified purposes.

    RUIA provides unemployment and sickness benefits to
railroad employees, and it contains an express preemption
provision disallowing railroad employees from having any
right to “sickness benefits under a sickness law of any State.”
Looking to the plain meaning of the statutory text, the panel
concluded that the preemption provision broadly refers to
compensation or other assistance provided to employees in
connection with physical or mental well-being. The panel
concluded that RUIA’s statutory framework and stated
purposes confirm the breadth of its preemptive effect.

   The panel held that, as applied to railroad employees, the
California Act falls within RUIA’s preemption clause
because, properly considered in light of RUIA’s plain text
and structure, the California Act is a “sickness law” that
provides “sickness benefits.”



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4                       NRPC V. SU

    Agreeing with the First Circuit, the panel found
unpersuasive an argument by the California Labor
Commissioner and union-intervenors that RUIA does not
preempt the California Act as to railroad employees because
the benefits the Act offers are different in kind than RUIA’s
benefits. The panel also found unpersuasive (1) an argument
that RUIA should be interpreted as preempting only the
kinds of state laws that existed at the time RUIA was
amended to provide for sickness benefits; and (2) various
textual arguments in support of a narrower interpretation of
the preemption provision.


                        COUNSEL

Kristin A. Liska (argued), Deputy Attorney General;
Heather Hoesterey and Anthony Hakl, Supervising Deputy
Attorneys General; Thomas S. Patterson, Senior Assistant
Attorney General; Rob Bonta, Attorney General; Office of
the Attorney General, San Francisco, California; for
Defendant-Appellant.

Lucas R. Aubrey, Sherman Dunn P.C., Washington, D.C.;
Erika A. Diehl-Gibbons, Associate General Counsel,
SMART-TD, North Olmsted, Ohio; Richard Edelman,
Mooney Green Saindon Murphy and Welch PC,
Washington, D.C.; Josh D. McInerney, Wentz McInerney
Peifer & Petroff LLC, Powell, Ohio; for Intervenor-
Defendants-Appellants-Intervenors.

Donald J. Munro (argued), Anthony J. Dick, and H. Hunter
Bruton, Jones Day, Washington, D.C.; Kelsey A. Israel-
Trummel, Jones Day, San Francisco, California; for
Plaintiffs-Appellees.
                        NRPC V. SU                         5

                        OPINION

BRESS, Circuit Judge:

    The Railroad Unemployment Insurance Act (RUIA) is a
federal law that provides the exclusive source of
unemployment and sickness benefits to railroad employees.
RUIA also contains an express preemption provision
disallowing railroad employees from having any right to
“sickness benefits under a sickness law of any State.”
45 U.S.C. § 363(b). In 2014, California enacted the Healthy
Workplaces, Healthy Families Act, which requires
employers to provide employees with paid sick leave that
they may use for specified purposes. The question in this
case is whether RUIA preempts this California law as to
railroad employees. We hold that it does.

                              I

                             A

    Owing to its interstate nature, the railroad industry has
long been subject to extensive and often exclusive federal
regulation. In 1938, Congress passed RUIA to provide
unemployment benefits for railroad employees.             See
45 U.S.C. §§ 351–369; R.R. Ret. Bd. v. Duquesne
Warehouse Co., 326 U.S. 446, 448 (1946). An employee
who is eligible for RUIA benefits may receive
approximately sixty percent of his daily pay, subject to
certain limitations, while he remains unemployed. 45 U.S.C.
§ 352(a)(1)–(3).

    In 1946, Congress amended RUIA to also provide
railroad employees with “sickness benefits.” See id.
§ 352(a)(1)(B); CSX Transp., Inc. v. Healey, 861 F.3d 276,
277 (1st Cir. 2017). These benefits, which likewise amount
6                       NRPC V. SU

to sixty percent of daily pay, are available “for each day of
sickness after the 4th consecutive day of sickness in a period
of continuing sickness.” 45 U.S.C. § 352(a)(1)(B)(i). RUIA
defines “day of sickness” in relevant part as “a calendar day
on which because of any physical, mental, psychological, or
nervous injury, illness, sickness, or disease [the employee]
is not able to work.” Id. § 351(k)(2). “Day of sickness” also
includes “with respect to a female employee, a calendar day
on which, because of pregnancy, miscarriage, or the birth of
a child, (i) she is unable to work or (ii) working would be
injurious to her health.” Id. The phrase “period of
continuing sickness” means either “consecutive days of
sickness, whether from 1 or more causes” or “successive
days of sickness due to a single cause without interruption of
more than 90 consecutive days.” Id. § 352(a)(1)(B)(iii).

    The benefits available under RUIA are funded by a
special tax on railroad employers “equal to 4 percent of the
total rail wages.” See Railroad Unemployment Repayment
Tax Act, 26 U.S.C. § 3321(b)(1); Trans-Serve, Inc. v. United
States, 521 F.3d 462, 464, 466 (5th Cir. 2008). To ensure
that the federal regulatory scheme would not impose an
undue economic burden on railroad companies, Congress
simultaneously exempted these employers from certain state
laws. See 45 U.S.C. § 363(b); CSX Transp., 861 F.3d at 282
(noting RUIA’s “stated purpose of protecting interstate rail
regulation from the burdens of state sickness law”).

    RUIA’s preemption provision, which is at the center of
this case, reads in relevant part:

       By enactment of this chapter the Congress
       makes exclusive provision for the payment of
       unemployment benefits for unemployment
       occurring after June 30, 1939, and for the
       payment of sickness benefits for sickness
                        NRPC V. SU                        7

       periods after June 30, 1947, based upon
       employment (as defined in this chapter). No
       employee shall have or assert any right to
       unemployment         benefits   under      an
       unemployment compensation law of any
       State with respect to unemployment
       occurring after June 30, 1939, or to sickness
       benefits under a sickness law of any State
       with respect to sickness periods occurring
       after June 30, 1947, based upon employment
       (as defined in this chapter).

       The Congress finds and declares that by
       virtue of the enactment of this chapter, the
       application      of    State    unemployment
       compensation laws after June 30, 1939 or of
       State sickness laws after June 30, 1947, to
       such employment, except pursuant to section
       362(g) of this title, would constitute an undue
       burden upon, and an undue interference with
       the effective regulation of, interstate
       commerce.

45 U.S.C. § 363(b) (emphasis added).

                             B

    In 2014, the California legislature passed the Healthy
Workplaces, Healthy Families Act, which we will refer to as
the “California Act” or the “Act.” Cal. Lab. Code §§ 245–
249. The California Act “[e]nsure[s] that workers in
California can address their own health needs and the health
needs of their families by requiring employers to provide a
minimum level of paid sick days including time for family
care.” A.B. 1522, 2014 Leg., Reg. Sess. § 2(a) (Cal. 2014)
8                       NRPC V. SU

(enacted legislative findings). With limited exceptions not
relevant here, the Act generally requires employers to
provide a minimum of twenty-four hours “paid sick leave”
or three “paid sick days” per year to every employee working
in California. Cal. Lab. Code § 246(a)(1), (b). Employees
also accrue additional days based on the length of their
employment. Id. § 246(b).

    Under the California Act, employees may use their paid
sick leave for “the following purposes”:

       (1) Diagnosis, care, or treatment of an
           existing health condition of, or preventive
           care for, an employee or an employee’s
           family member.

       (2) For an employee who is a victim of
           domestic violence, sexual assault, or
           stalking, the purposes described in
           subdivision (c) of Section 230 and
           subdivision (a) of Section 230.1.

Id. § 246.5(a). Among the purposes referred to in subsection
(2) are:

       (1) To seek medical attention for injuries
           caused by crime or abuse.

       (2) To obtain services from a domestic
           violence shelter, program, rape crisis
           center, or victim services organization or
           agency as a result of the crime or abuse.

       (3) To obtain psychological counseling or
           mental health services related to an
           experience of crime or abuse.
                         NRPC V. SU                            9

        (4) To participate in safety planning and take
            other actions to increase safety from
            future crime or abuse, including
            temporary or permanent relocation.

Id. § 230.1(a). Through its cross-reference to section 230(c),
section 246.5(a)(2) further allows sick leave to be used “to
obtain or attempt to obtain any relief,” such as “a temporary
restraining order, restraining order, or other injunctive relief,
to help ensure the health, safety, or welfare of the victim or
their child.” Id. § 230(c).

    The California legislature enacted the Act to promote
health and employee well-being, which the legislature
believed would in turn improve worker retention rates and
productivity. This legislative goal is articulated in findings
passed in conjunction with Act. See A.B. 1522, 2014 Leg.,
Reg. Sess. (Cal. 2014). The findings begin by emphasizing
employees’ need for sick days, noting that “[n]early every
worker in the State of California will at some time during the
year need some time off from work to take care of his or her
own health or the health of family members.” Id. at § 1(a).
The findings go on to explain that “[p]roviding workers time
off to attend to their own health care and the health care of
family members will ensure a healthier and more productive
workforce in California” by lessening recovery time,
reducing the spread of illness, and increasing retention rates.
Id. at § 1(d), (e), (h).

    In this way, the California legislature found, the Act
would “[e]nsure that workers in California can address their
own health needs and the health needs of their families,”
“[d]ecrease public and private health care costs in
California,” and “[s]afeguard the welfare, health, safety, and
prosperity of the people of and visitors to California.” Id.
at § 2(a), (b), (e). The California legislature also found that
10                      NRPC V. SU

domestic violence similarly “impacts productivity,
effectiveness, absenteeism, and employee turnover in the
workplace,” and thus also warranted sick leave coverage. Id.
at § 1(m)–(o); see also id. § 2(d).

                             C

    After the California Act went into effect, six railroad
companies brought this suit against the California Labor
Commissioner. The railroads alleged that the California Act
was invalid as applied to their employees because it was
preempted by RUIA and the Employee Retirement Income
Security Act of 1974 (ERISA), and unconstitutional under
the “dormant” Commerce Clause. The railroads sought
declaratory and injunctive relief that would prohibit the
Labor Commissioner from enforcing the Act against them.
Several unions representing railroad employees intervened
to defend the Act.

    The district court granted summary judgment to the
railroads. It concluded that RUIA partially preempts the
California Act, and that the remainder of the Act is invalid
under the dormant Commerce Clause. The Commissioner
and union-intervenors appealed. We review the district
court’s grant of summary judgment de novo and may affirm
on any ground supported by the record. Miranda v. City of
Casa Grande, 15 F.4th 1219, 1224 (9th Cir. 2021).

                             II

                             A

   The Supremacy Clause provides that the laws of the
United States “shall be the supreme Law of the Land . . . any
Thing in the Constitution or Laws of any State to the
Contrary notwithstanding.” U.S. Const. art. VI, cl. 2. As a
                            NRPC V. SU                               11

result, “it has long been settled that state laws that conflict
with federal law are ‘without effect.’” Mut. Pharm. Co. v.
Bartlett, 570 U.S. 472, 479–80 (2013) (quoting Maryland v.
Louisiana, 451 U.S. 725, 746 (1981)).

    When, as here, a federal statute includes an express
preemption provision, “the task of statutory construction
must in the first instance focus on the plain wording of the
clause.” Cal. Trucking Ass’n v. Bonta, 996 F.3d 644, 654
(9th Cir. 2021) (quoting CSX Transp., Inc. v. Easterwood,
507 U.S. 658, 664 (1993)). We consider also “the
surrounding statutory framework” and “Congress’s stated
purposes in enacting the statute” to “‘identify the domain
expressly pre-empted by that language.’” Chae v. SLM
Corp., 593 F.3d 936, 942 (9th Cir. 2010) (quoting
Medtronic, Inc. v. Lohr, 518 U.S. 470, 484 (1996)). Once
we have done so, we ask whether the state law at issue falls
within the scope of the preemption clause. See id. 1

     RUIA’s express preemption provision is set forth in
45 U.S.C. § 363(b). In relevant part, it establishes that “[b]y
enactment of this chapter the Congress makes exclusive
provision for . . . the payment of sickness benefits,” and
consequently, “[n]o employee shall have or assert any right
to . . . sickness benefits under a sickness law of any State.”

     1
       Appellants urge us to apply a presumption against preemption.
However, “because the statute ‘contains an express pre-emption clause,’
we do not invoke any presumption against pre-emption.” Puerto Rico v.
Franklin Cal. Tax-Free Tr., 579 U.S. 115, 125 (2016) (quoting Chamber
of Com. of U.S. of Am. v. Whiting, 563 U.S. 582, 594 (2011)); see also
Int’l Bhd. of Teamsters, Loc. 2785 v. Fed. Motor Carrier Safety Admin.,
986 F.3d 841, 853 (9th Cir. 2021) (declining to apply a presumption
against preemption and explaining that “a state’s traditional regulation
in an area is not, standing alone, sufficient to defeat preemption in the
face of an express preemption clause”).
12                      NRPC V. SU

45 U.S.C. § 363(b). In determining the scope of RUIA’s
express preemption provision, we look first to the plain
meaning of its text. See Cal. Trucking, 996 F.3d at 654.

    Through its definition of the phrase “day of sickness,”
RUIA treats the notion of “sickness” expansively,
encompassing calendar days “on which because of any
physical, mental, psychological, or nervous injury, illness,
sickness, or disease [the employee] is not able to work.”
45 U.S.C. § 351(k)(2). For a female employee, a “day of
sickness” also includes “a calendar day on which, because of
pregnancy, miscarriage, or the birth of a child, (i) she is
unable to work or (ii) working would be injurious to her
health.” Id. With this language, RUIA reflects a wide-
ranging conception of “sickness.” RUIA’s preemption of
“sickness benefits under a sickness law of any State,” id.
§ 363(b), therefore broadly refers to compensation or other
assistance provided to employees in connection with
physical or mental well-being.

    RUIA’s “statutory framework” and “stated purposes”
confirm the breadth of its preemptive effect. Chae, 593 F.3d
at 942; see also Pac. Gas & Elec. Co. v. California, 350 F.3d
932, 947–48 (9th Cir. 2003), as amended (Dec. 9, 2003)
(relying on “the overall structure of the Code” to determine
a statute’s “express preemptive scope”). The preemption
provision emphasizes that RUIA is to be the “exclusive”
source for the payment of sickness benefits provided to
railroad employees. See 45 U.S.C. § 363(b). The clause also
expressly communicates Congress’s concern that applying
“State sickness laws” to railroad employees would
“constitute an undue burden upon, and an undue interference
with the effective regulation of, interstate commerce.” Id.
Further reflecting RUIA’s comprehensive nature, Congress
directed that RUIA benefits be administered in a centralized
                        NRPC V. SU                         13

manner though the United States Railroad Retirement
Board. See id. § 362(l).

    Turning now to the California Act, we hold that as
applied to railroad employees, the Act falls within RUIA’s
preemption clause. Properly considered in light of RUIA’s
plain text and structure, the California Act is a “sickness
law” that provides “sickness benefits.” This conclusion
follows quite clearly from the text and operation of
California’s law. The Act itself describes the benefit it
provides as “paid sick days,” “paid sick leave,” and “paid
sick time.” See generally Cal. Lab. Code § 246. Legislative
findings passed in connection with the Act further emphasize
the need to promote health and wellness by allowing
employees to take time off “to attend to their own health care
and the health care of family members,” which the
legislature found would “ensure a healthier and more
productive workforce.” A.B. 1522, 2014 Leg., Reg. Sess.
§ 1(d) (Cal. 2014).

     That the California Act is a “sickness law” providing
“sickness benefits” is additionally demonstrated in the
enumerated purposes for which an employee may use the
paid sick leave available under the Act. These purposes are
centered on “sickness,” as RUIA broadly conceives it. Most
critically, under the California Act employees may take sick
leave for the “[d]iagnosis, care, or treatment of an existing
health condition of, or preventive care for, an employee or
an employee’s family member.”              Cal. Lab. Code
§ 246.5(a)(1). This aligns with RUIA’s encompassing
conception of “sickness,” as we described it above. See
45 U.S.C. § 351(k)(2); see also CSX Transp., 861 F.3d
at 280 (concluding in relevant part that RUIA preempted a
Massachusetts law providing paid sick leave for employee
health because “[c]ertainly a ‘physical or mental illness,
14                      NRPC V. SU

injury, or medical condition’ is a sickness, and certainly
‘paid sick time’ is a benefit”). That the California Act allows
employees to take “sick leave” for reasons related to a family
member’s health makes the benefit no less of a “sickness
benefit,” and the law no less of a “sickness law.” Nothing in
RUIA’s preemption provision says that the “sickness
benefit” must be based on the employee’s own health.

    The permissible purposes of sick leave listed in the next
section of the California Act, Cal. Lab. Code § 246.5(a)(2),
are those relating to domestic violence, sexual assault, and
stalking. Here too, many of the purposes that the statute
incorporates by reference explicitly relate to physical and
mental health. For instance, under section 230.1(a)(1),
employees who are victims of domestic violence, sexual
assault, and stalking may use the paid sick leave “to seek
medical attention for injuries caused by crime or abuse,” and
section 230.1(a)(3) covers “psychological counseling or
mental health services related to an experience of crime or
abuse.” See id. § 230.1(a)(1), (3). These purposes are again
consonant with RUIA’s broad conception of “sickness.”

    It is true that for employees who are the victims of
domestic violence, sexual assault, and stalking, the
California Act also allows them to take paid sick days to
obtain certain social services, “[t]o participate in safety
planning and take other actions to increase safety,” and “to
obtain or attempt to obtain any [legal] relief.” Id. §§ 230(c),
230.1(a)(2), (4).     Although these are less inevitably
described as “sickness benefits” in the abstract, these
purposes do have some valence to employee health and
personal well-being. See A.B. 1522, 2014 Leg., Reg. Sess.
§ 1(o) (Cal. 2014) (legislative findings stating that
“[a]ffording survivors of domestic violence and sexual
assault paid sick days is vital to their independence and
                        NRPC V. SU                          15

recovery”). And here, the California Act treats these related
social services as proper subjects of “paid sick days,” and the
state law has an overriding emphasis on “sickness,” as RUIA
capaciously defined that term. We also find it significant
that the paid sick time available under the California Act is
not allocated to particular purposes. Rather, the Act
provides only a single block of time for each employee, to
be used for any of the enumerated purposes for which paid
sick leave may be taken. See CSX Transp., Inc. v. Healey,
327 F. Supp. 3d 260, 267 (D. Mass. 2018) (concluding that
as to railroad employees, RUIA entirely preempts an
analogous Massachusetts law because the state law
conferred “earned sick time” and “does not distinguish or
apportion the hours between the kinds of sickness benefits
described”). In the context of the California Act, because
the “paid sick days” can be used entirely for sickness-related
absences, they are properly treated as “sickness benefits.”

   Because RUIA states that federal law confers the
“exclusive” “sickness benefits” for railroad employees,
45 U.S.C. § 363(b), the California Act infringes on RUIA’s
domain.

                              B

    Notwithstanding these points, the Labor Commissioner
and union-intervenors ask us to take a narrower view of
RUIA’s preemption provision. We now explain why we find
their arguments unpersuasive.

    The appellants principally argue that RUIA does not
preempt the California Act as to railroad employees because
the benefits the Act offers are different in kind than RUIA’s
benefits. The Labor Commissioner claims that RUIA
provides “leave akin to short-term disability insurance,”
whereas the California Act covers “absences of a single day
16                      NRPC V. SU

(or even a few hours).” Likewise, the unions argue that the
California Act “deals with paid time off for occasional and
routine short-term employee medical conditions,” which
they argue is distinct from RUIA’s protections for
“economic loss due to inability to work for lengthy periods.”
Appellants contend that, based on these differences, a
railroad employee may qualify for benefits under the
California Act and not under RUIA.

    We do not think these arguments can carry the day. The
primary problem with the appellants’ theory is that
preemption does not turn on whether the state law at issue
operates congruently with the federal law containing the
preemption clause. Rather, in interpreting an express
preemption provision we look to the “substance and scope
of Congress’ displacement of state law,” based on the
language the preemption provision employs. Altria Grp.,
Inc. v. Good, 555 U.S. 70, 76 (2008). Congress is free to
design that displacement to be either broader or narrower
than the protections that the federal law confers. See, e.g.,
Egelhoff v. Egelhoff ex rel. Breiner, 532 U.S. 141, 146–47
(2001) (explaining that ERISA’s “expansive” preemption
clause covers any state law that “has a connection with or
reference to [an ERISA] plan” (quotations omitted));
Morales v. Trans World Airlines, Inc., 504 U.S. 374, 386
(1992) (rejecting the claim that “only state laws specifically
addressed to the airline industry are pre-empted” under the
Airline Deregulation Act).

    Here, there is no basis to conclude that Congress in
§ 363(b) intended to preempt only those sickness laws
structured like RUIA, or only those state benefit schemes
providing what could be described as short-term disability
insurance. The text of RUIA’s preemption provision does
not impose that limitation. And implying such a condition
                             NRPC V. SU                                17

into RUIA would be inconsistent with Congress’s stated aim
of preventing multiple sickness benefit schemes for railroad
companies, which Congress believed “would constitute an
undue burden upon, and an undue interference with the
effective regulation of, interstate commerce.” 45 U.S.C.
§ 363(b). Under the appellants’ interpretation, a state could
seemingly require railroads to provide their employees with
state sickness benefits anytime those benefits differ in
structure or in kind from RUIA benefits. That would enable
ready circumvention of RUIA’s “exclusive” scheme. Id.;
see Atay v. County of Maui, 842 F.3d 688, 702 (9th Cir.
2016) (rejecting an interpretation of an express preemption
clause that “would allow state and local governments to
subvert the preemption clause”).

    The First Circuit in CSX Transportation, Inc. v. Healey,
861 F.3d 276 (1st Cir. 2017), rejected substantially the same
argument in the context of a RUIA preemption challenge to
a Massachusetts law analogous to the California Act. As the
First Circuit explained, “there is no anchor in the text of the
preemption clause for limiting” RUIA preemption to “state
benefits that are ‘similar’ or ‘comparable to,’ or ‘of the type
provided by, the RUIA.’” Id. at 284 (alterations omitted).
Because RUIA’s stated objective is to establish a uniform
federal scheme, the court reasoned, “it would have been
nonsensical to preempt only state replicas of the RUIA while
allowing dozens of divergent schemes to proliferate.” Id. at
282. We agree with the First Circuit that RUIA does not
displace only those state sickness schemes relating to short-
term disability insurance of the type that RUIA provides. 2


    2
       On remand from the First Circuit, the district court held that as to
railroad employees, RUIA preempts “the entirety of the [Massachusetts
law’s] ‘earned sick time’ scheme.” CSX Transp., 327 F. Supp. 3d at 266.
18                           NRPC V. SU

    Next, the Commissioner asserts that RUIA should be
interpreted as preempting only the kinds of state laws that
existed at the time RUIA was amended to provide for
sickness benefits. According to the Commissioner, only
California and Rhode Island provided sickness benefits to
employees in 1946, and both did so through short-term
disability insurance programs that allowed employees to
access benefits for longer periods of time. This argument
fails for substantially the same reasons we have already
given. Nothing in RUIA’s text, structure, or stated
objectives suggests that Congress meant to displace only the
specific kinds of sickness laws already in place in 1946. See
CSX Transp., 861 F.3d at 285 (rejecting this same
argument).

    The appellants also offer various textual arguments in
support of a narrower interpretation of § 363(b). The
Commissioner notes that RUIA defines “benefits” as
“money payments payable to an employee as provided in
this chapter, with respect to his unemployment or sickness,”
and that elsewhere, RUIA provides railroad employees with
“benefits” equal to sixty percent of daily compensation,
administered by the Railroad Retirement Board, once an
employee has been sick for four consecutive days. 45 U.S.C.
§§ 351(l)(1), 352(a)(1)(A)(i), 352(a)(2). The Commissioner
reasons that “sickness benefits” as used in RUIA’s
preemption clause must incorporate this same definition, and
thus should preempt only state laws akin to RUIA itself.

   This argument is unavailing. RUIA’s definition of
“benefits” reads in full: “The term ‘benefits’ (except in

Our holding in this case therefore aligns with the combined results of the
First Circuit and district court decisions in the Massachusetts CSX
litigation.
                        NRPC V. SU                         19

phrases clearly designating other payments) means the
money payments payable to an employee as provided in this
chapter with respect to his unemployment or sickness.”
45 U.S.C. § 351(l)(1) (emphasis added). Through this
language that we have italicized, RUIA clearly establishes
that the word “benefit” does not have a uniform definition
throughout the statute. Cf. Yates v. United States, 574 U.S.
528, 537 (2015) (“We have several times affirmed that
identical language may convey varying content when used
in different statutes, sometimes even in different provisions
of the same statute.”). Section 363(b)’s “sickness benefit” is
properly regarded as a “phrase[] clearly designating other
payments” under § 351(l)(1), because the preemption
provision concerns other relief provided “under a sickness
law of any State.” 45 U.S.C. § 363(b). The word “benefits”
in RUIA’s preemption provision may therefore carry a
distinct meaning from how it is used elsewhere in RUIA.
See CSX Transp., 861 F.3d at 281 (rejecting this same
argument).

    The text of the preemption clause further demonstrates
that “benefit” for purposes of RUIA preemption may be
interpreted more broadly than merely the “benefits”
provided by RUIA. On several different occasions, § 363(b)
expressly constrains the meaning of certain terms in the
preemption clause to their statutory definitions. For
example, § 363(b) specifically preempts only benefits
“based upon employment (as defined in this chapter).”
45 U.S.C. § 363(b) (emphasis added).          Yet no such
limitation operates on the terms “benefit” or “sickness
benefit.” See CSX Transp., 861 F.3d at 281. So we must
reject the Commissioner’s attempt to constrain the meaning
of “sickness benefit” in a manner that the statutory scheme
does not support.
20                      NRPC V. SU

    For their part, the union-intervenors advance other
textual arguments that fare no better. The unions first
contend that “the limited scope of RUIA preemption of state
laws is evident from the title of the statute’s preemption
clause,” which reads “Effect on State unemployment
compensation laws.” See 45 U.S.C. § 363(b). But this
header is a historical artifact. When it was first enacted,
RUIA provided only unemployment benefits, and Congress
did not update the title after the 1946 amendment added
sickness benefits. Regardless, a statute’s title and headings
are “but a short-hand reference to the general subject matter”
and cannot “take the place of the detailed provisions of the
text.” Lawson v. FMR LLC, 571 U.S. 429, 446 (2014)
(quoting Bhd. of R.R. Trainmen v. Baltimore & O.R. Co.,
331 U.S. 519, 528 (1947)).

    The unions next cite what they describe as “authoritative
sources” establishing that “sickness benefits” means
something other than “sick leave” or “paid sick days.” But
the unions’ reliance on these sources is misplaced. For
example, the unions rely on a booklet published by the
Railroad Retirement Board which states that “you cannot
claim benefits for any day on which you worked or otherwise
earned . . . sick pay (excluding supplemental sickness
benefits).” According to the unions, this proves that
“benefits” and “sick pay” are two different things, and that
the preempted “sickness benefits” therefore cannot include
the “paid sick leave” that the California Act confers. But
this section of the booklet merely explains RUIA’s
requirements for eligibility, see 45 U.S.C. §§ 351(j), (k)(2),
and nowhere purports to set forth an official interpretation of
the statutory term “sickness benefits.” Indeed, the booklet
explicitly cautions that it “does not have the effect of law,
regulation, or ruling.”        Thus, the booklet is not
“authoritative.” See CSX Transp., 861 F.3d at 284 (rejecting
                        NRPC V. SU                         21

this same argument based on the booklet). For substantially
the same reasons, the Robert’s Dictionary of Industrial
Relations and the Bureau of Labor Statistics’ “Glossary of
Compensation Terms,” on which the unions also rely, do not
persuade us to adopt a narrower interpretation of RUIA’s
preemption provision. These sources do not endeavor to
define the term “sickness benefits” as used in RUIA’s
preemption provision.

    Finally, the unions cite Haynes v. United States, 353 U.S.
81 (1957), claiming that there the Supreme Court
“recognized that sickness benefits and sick leave are
different concepts.” But in Haynes, the Court was
interpreting the Internal Revenue Code, and specifically the
Code’s exemption for “amounts received through accident
or health insurance as compensation for personal injuries or
sickness.” Id. at 83 (quoting 26 U.S.C. § 22(b)(5) (1952)).
Haynes thus does not bear on our interpretation of RUIA.

   In short, we see no valid basis for interpreting “sickness
benefits” to mean “short-term disability plans,” as appellants
maintain. We conclude that under RUIA, the California Act
cannot be applied to railroad employees consistent with the
Supremacy Clause. We therefore do not reach the railroads’
arguments about the dormant Commerce Clause and ERISA
preemption.

   AFFIRMED.